Kern, J., dissenting. I am unable to agree with the conclusions reached by the majority from the evidentiary facts herein, few of which are themselves in dispute. In my opinion the sale by petitioners of their stock was “attributable solely to circumstances which arose after * * * construction * * * (other than circumstances which reasonably could be anticipated at the time of * * * construction * * *).” I would therefore conclude on the authority of Charles J. Riley, 35 T.C. 848, and Maxwell Temkin, 35 T.C. 906, that the corporations here involved were not collapsible corporations within the meaning of section 111 (m) of the Internal Revenue Code of 1939.